Citation Nr: 9925967	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from March 1967 to October 
1969.

This appeal arises from a decision in February 1997 by the 
Committee on Waivers and Compromises (COW) located in the 
Manchester, New Hampshire, Regional Office, denying the 
veteran's request for waiver of recovery of an overpayment of 
improved disability pension benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran's decision to continue receiving pension 
benefits after he was advised of the proposal to terminate 
such benefits due to his receipt of a settlement in excess of 
$82,000 resulted in the creation of the overpayment.  

3. The veteran is at fault for the creation of the 
overpayment; it is not shown that collection of the 
indebtedness deprived the veteran of basic necessities, and 
waiver of the indebtedness would result in an unjust 
enrichment.


CONCLUSION OF LAW

Recovery of the indebtedness would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking waiver of recovery of an overpayment 
of improved disability pension benefits.  The veteran began 
receiving Department of Veterans Affairs (VA) disability 
pension benefits in December 1990.  In April 1996 the veteran 
contacted the VA regarding a settlement in a malpractice suit 
against a private physician.  The VA, in a letter dated in 
April 1996, advised the veteran that his pension payment 
would have to be adjusted effective the first day of the 
month following his receipt of the settlement and that his 
benefits may have to be terminated.  Later the same month the 
veteran indicated in a letter that he had received a 
settlement of $82,800.  He stated that the money was being 
used to purchase a home and pay bills.  He requested that the 
pension payments continue at the current rate until a hearing 
was conducted.  The VA responded that no further action would 
be taken to adjust the veteran's pension from May 1, 1996, 
until after the hearing.  In November 1996, following the 
hearing, the veteran was advised that his pension benefits 
had been terminated, effective May 1, 1996, based upon excess 
income, resulting in an overpayment of $1,842.  It is herein 
noted that the amount of the overpayment is not in dispute.

On the basis of the record before it, the COW determined that 
the overpayment could not be attributed to fraud, 
misrepresentation or bad faith on the part of the veteran.  
The Board does not disagree with this conclusion.  The 
question for consideration by the Board at this time is 
whether collection of the indebtedness should be waived under 
the principles of equity and good conscience.  Recovery of an 
overpayment of any VA benefit may be waived if recovery of 
the indebtedness from the payee would be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The factors which must be considered are the extent to which 
the actions of the veteran contributed to the creation of the 
debt, a weighing of the fault on the part of the veteran 
against any VA fault, whether collection would deprive the 
veteran of basic necessities, whether recovery would nullify 
the objective for which the benefits were intended, whether 
failure to make restitution would result in unfair gain to 
the veteran, and whether the reliance on the VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 C.F.R. § 1.965.

In considering these factors, the Board notes that there was 
significant fault on the part of the veteran.  After he had 
been clearly informed that his pension was very likely going 
to be terminated as of May 1, 1996, he elected to have the 
overpayment created when he requested that payments continue 
after receiving the settlement of $82,500.  He clearly should 
have been aware that it was his decision which led to the 
creation of the overpayment and rather than budgeting to 
repay the pension payments he apparently purchased a house, 
paid other bills and created a trust for each of his two 
children.

In considering the other factors, the Board notes that, as of 
May 1996, the monthly net income of the veteran was $621 in 
Social Security benefits.  His spouse and two children each 
received $103 in Social Security benefits.  Their combined 
monthly net income totaled $930.  The reported monthly 
expenses totaled $1,328.  The expenses included $516 for 
mortgage payment, $300 for food, $170 for utilities and heat, 
$75 for clothing, and $127 for gas and car insurance.  
Monthly payments on installment contracts and other debts 
also included $140 monthly on seven credit cards with a 
remaining balance which totaled $6,510.  No amount was past 
due on the mortgage or any of the seven credit card accounts 
.  He reported owning a 1986 Hyundai Excel, valued at $8,200 
and a 1990 Chevrolet Lumina valued at $8,000, and indicated 
that he had $1,200 in the bank.  His assets also included 
real estate valued at $30,000.

While the veteran contends that repayment can not be made 
with his current income, the record shows that there is no 
amount past due on any of the debts listed by the veteran.  
The Board also notes that the veteran's payments of VA 
pension benefits were restored at a rate of $221 monthly on 
June 1, 1997, and it appears that the overpayment in question 
has been paid by withholding these benefits for a sufficient 
period.  Considering the overall financial picture, the Board 
cannot conclude that recovery of the overpayment deprived the 
veteran of basic necessities.

The veteran placed $5,000 in trust for his children's 
education and purchased a home and it may be concluded that 
waiving the overpayment would result in a somewhat unfair 
gain to the veteran.  In considering the other cited factors, 
it is not shown that recovery of the overpayment at a 
reasonable rate nullified the objective for which the 
benefits were intended or that the reliance on the VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation.  Accordingly, it is the 
judgment of the Board, after full consideration, that the 
recovery of the overpayment, in reasonable regular 
installments, was consistent with the standard of equity and 
good conscience.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

